ORMOND, J.
The decision of the question made upon this record, turns upon the efficacy, and binding force, of the judgment against the sheriff, upon the rule instituted against him by Woolley. On the part of the plaintiffs in error, it is insisted, that it is an adjudication of the fact, that the property of Price liable to the satisfaction of the several executions in his hands, was only of the value of $818 66 ; and that as this adjudication was made upon an execution, which from the fact of its having come to the sheriff’s hands, before that of the defendants in error, and was therefore entitled to priority of satisfaction, is conclusive against them, their execution being at the same time also in his hands.
It is a rule of general, if not universal application, that judgments conclude only those who are parties, or privies to the proceeding. As strangers to them cannot be benefitted by them, neither are they prejudiced, or precluded from controverting any fact thereby established. The defendants in error were not parties to the proceeding instituted by Wool-., ley, and so far from being in privity with him, had an interest directly adverse to him; they are therefore on the clear, and well established principles of law, bound by it, no farther than that a recovery was had of a particular sum of money. The facts upon which the judgment is predicated, however conclusive they may be on the parties to the judgment, are not binding on them as strangers to it.
Rules against the sheriff, by different plaintiffs, between whom there is no community of interest, are wholly inde*482pendent of each other, although the judgments are of the same'date, the executions came to the sheriff’s hands at the same time, and the neglect, or default charged by all, relates to the same property, as is shown in the strong case of Garey v. Hathaway, 6 Ala. 161. When, therefore, the rule of the present plaintiffs, came to be tried, the only question was, what was the value of the property of the defendants in execution, which might have gone to satisfy the plaintiffs’ debt; when they proved it would have yielded a certain sum, it was no answer that a jury in a different case, had placed a lower estimate upon it, and a judgment had been rendered for that sum in favor of an elder judgment creditor. If they were able' to establish, that by a sale of the property, it would have yielded an additional sum, for this amount, abandoned from neglect, or lost through the ignorance of the senior judgment creditor, they were entitled to a judgment, precisely as they would have been, if they had levied on other property, which by superior industry they had discovered, after the elder judgment creditor had by laches lost his priority.
That there were older executions, sufficient to absorb the property, but which were not attempted to be enforced, is no answer to this judgment creditor, who is endeavoring to enforce his. [Bell v. King, 8 Porter, 147.]
Let the judgment be affirmed.